GRADY, J.,
dissenting
I must dissent from the opinion of the majority concerning the decision and order of the Juvenile Court transferring the Appellant of the jurisdiction of the Court of Common Pleas.
The Juvenile Courts have exclusive jurisdiction over minors and offenses they may commit. R.C. 2151.26(E) provides that no juvenile may be transferred for adjudication to the Court of Common Pleas unless the provisions of R.C. 2151.26 have been complied with. Absent that compliance, the Court of Common Pleas has no jurisdiction over the juvenile or his alleged offense:
R.C. 2151.26(A) and Juv. R. 30 set forth the procedure required of the juvenile courts for relinquishment of jurisdiction. State v. Douglas (1985), 20 Ohio St. 3d 34. State v. Adams (1982), 69 Ohio St. 3d 120. Read together, the statute and the rule represent the due process of law adopted by Ohio in response to the requirements of Kent v. United States (1966), 383 U.S. 541. As constitutional measures, and because they are enactments of the General Assembly and the Supreme Court undertaken in furtherance of Ohio's policy concerning juvenile offenders, they must be strictly complied with by the Juvenile Courts.
R.C. 2151.26(A) and Juv. R. 30 require the juvenile court, after a finding of probable cause, to make a "full investigation" to determine whether the child is amenable to care or rehabilitation in any facility designed for that purpose. As a part of that investigation the court must have performed a "physical and mental examination" of the child by a public or private agency or a person qualified to do so. Juv. R. 2(18) requires *52that a "physical examination" be performed by a physician.
The Juvenile Court failed to conduct or have conducted the physical examination of Appellant required by the statute and the rule.
The court ordered on March 14, 1988, that "a physical and psychological examination by made by Dr. James Owens of Psychological Services". Dr. Owens testified that he is the Juvenile Court's chief psychologist (Tr. 4). He is not a physician. (Tr. 29). He conducted no physical examination of the Appellant, is not competent to do so, and believed in this case that an exam "doesn't matter". (Tr. 29). The record of the hearing before the Juvenile Court contains no other evidence concerning a physical examination.
At oral argument before this Court the State moved to supplement the record with a report of a physical examination of Appellant. Leave was given, and on February 5, 1990, the State filed an affidavit of a nurse at the Montgomery County Juvenile Detention Center, attaching a copy of a report of a physical examination of Appellant performed by Dr. Lawrence Koehler, M.D. The record, dated February 9, 1988, appears to be a record of a standard "intake physical" performed on any new inmate. It is wholly insufficient to meet the requirements of R.C. 2151.26(A) and Juv. R. 30 and due process of law. It was performed prior to the probable cause determination of March 14, 1988 and with no reference to amenability considerations. Most importantly, it was not a part of the record before the Juvenile Court and Appellant had no opportunity to rebut its findings or implications, whatever they may be. This court may not add matter to the record which was not a part of the trial court's proceedings and then decide the appeal on the basis of the new matter. State v. Ishmail (1978), 54 Ohio St. 2d 402. To do so here would only compound the due process problem.
The Juvenile Court has broad discretion in making its determination concerning the juvenile's amenability to rehabilitation. However, the court must observe and follow the procedure required of it and may not omit any part of the "full investigation" mandated by law. Contrary to the opinion of the Court'spsychologist, a physical examination may reveal relevant information concerning the juvenile. It may reveal whether his misconduct had a neurological or chemical basis, factors which may directly bear on the "care and rehabilitation" of concern to the drafters of the statute and rule. No such inquiry was made here, and the Juvenile Court's determination concerning amenability and its order of transfer are defective for that reason.
Appellant alleges that the Juvenile Court "abused its discretion" in finding against amenability to rehabilitation. The error I have discussed is not, in a strict sense, an abuse of the court's discretion; the court had no discretion to omit a physical examination. However, Courts of Appeals are not precluded from considering error not assigned or specified. Although App. R. 12(A) provides that the Court of Appeals may disregard errors not assigned, this court has the power to consider errors in the record not raised by assignments of error and determine such issues in the interest of justice. Toledo's Great Eastern Shoppers' City, Inc. v. Abde's Black Angus Steak House No. III, Inc. (1986), 24 Ohio St. 3d 198.
"[T]he function of appellate tribunals includes law announcing and judicial administration. Deciding a case wrongly because counsel did not raise relevant issues or produce relevant data does not prejudice a party to the case alone. Many other persons and the law of the future may be prejudiced if a court fails sua sponte to notice a relevant factor of decision and therefore produces a faulty precedent." Tate, Sua Sponte Consideration On Appeal, 9 Trial Judges Journal 68 (1970).
The failure to conduct a physical examination of the juvenile is a failure of the procedure required of the trial court and not a failure of the litigants. Administration of justice and the proper course of subsequent, similar cases makes it appropriate that this court consider the matter though it has not been assigned as error.
Failure to follow the statutory procedure raises questions of jurisdiction, for the Common Pleas Court cannot properly acquire jurisdiction unless it is properly first relinquished by the Juvenile Court. Appellate Courts have consistently held the jurisdictional issues may be considered sua sponte.
Finally, the special concern of the law for juveniles does not end at the trial court. Appellate Courts also bear a responsibility to see that the fundamental policy of the state affording a juvenile the special consideration of the law is not foreclosed by rigid application of the rules of appellate review.
I believe that the foregoing matters, to the extent that they are considered sua sponte, raise serious issues which should be addressed by the parties. For that reason, I would order the parties to file additional briefs and authority addressing *53the issue of the trial court's failure to conduct a physical examination of the child.